Citation Nr: 0106629	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  98-00 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss, right 
ear.  

2.  Entitlement to an initial compensable rating for hearing 
loss, left ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from June 1967 to April 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

Service connection for hearing loss was denied by rating 
action in August 1970 as not found at that time.  Service 
connection was again denied by rating action in July 1995.  
This rating decision was not appealed and became final.  
Thereafter, the veteran sought to reopen his claim and an 
August 1997 rating decision by the RO found that new and 
material evidence had not been submitted.  This decision was 
appealed by the veteran and in an October 1999 decision, the 
Board found that new and material evidence had been 
submitted.  Additionally, in view of that favorable finding, 
the Board remanded the case to the RO for de novo 
consideration of the veteran's claim for service connection 
for hearing loss.  

In a rating action in November 2000, the RO granted service 
connection for left ear hearing loss thereby rendering that 
issue moot.  The RO also denied service connection for right 
ear hearing loss and so advised the veteran.  The Board notes 
that the RO has complied with the remand directives and has 
returned the case to the Board for further appellate review 
of the only remaining certified issue, service connection for 
right ear hearing loss.  

However, the Board also notes that no action has been taken 
by the RO to develop the additional issue of entitlement to 
an initial compensable rating for left ear hearing loss.  The 
record shows that the veteran was advised of the award of 
service connection and a noncompensable rating for his left 
ear hearing loss in November 2000.  In a VA Form 21-4138 
received later that same month, the veteran timely disagreed 
with the initial noncompensable rating assigned.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The veteran has 
not been provided a statement of the case on this issue and 
this matter is addressed in a remand section of this 
decision.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Further, while this case was in remand status, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103, 5103A), became law, effective on November 
9, 2000.  This law imposed additional duties and obligations 
on the VA in developing claims.  

In the present case, all available relevant evidence 
identified in the record as pertinent to the veteran's claim 
for service connection for right ear hearing loss has been 
obtained and considered by the RO.  The veteran has also been 
advised of the evidence considered and of the basis for the 
denial of his claim.  The veteran has not even suggested that 
any additional evidentiary development would be beneficial in 
this case.  Thus, the record shows no indication of a need 
for additional evidentiary or procedural development even 
when considered in light of the newly enacted provisions of 
the Veterans Claims Assistance Act of 2000.  Accordingly, the 
case is ready for Board review at this time.  


FINDING OF FACT

A right ear hearing loss was not present in service or within 
one year of service discharge.  


CONCLUSION OF LAW

A right ear hearing loss was not incurred in or aggravated by 
service, nor may a right ear sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2098-99 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5107) (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service medical records do not establish the 
existence of a right ear hearing loss for VA purposes during 
service and the post-service medical records do not show that 
a sensorineural hearing loss was manifest to a compensable 
degree within one-year following service discharge.  In this 
regard, the veteran's hearing in the right ear was reported 
as normal on service separation examination, but an 
audiometric study was not performed at that time.  However, 
on VA audiometric study in July 1970 hearing in the right ear 
was shown to be within normal limits.  Subsequent VA 
audiometric studies in January 1985 and March 1995 also 
revealed no hearing loss on the right.  Private medical 
records from 1987 to 1992 also reflect no hearing loss on the 
right.  

Subsequent private and VA medical records first indicate the 
presence of right ear hearing loss for VA purposes beginning 
in June 1997.  On VA audiometric testing at that time, the 
veteran's pure tone thresholds on the right at 1,000, 2,000, 
3,000, and 4,000 cycles per second (Hertz) on the right were 
15, 10, 20 and 20 respectively with an average of 16 
decibels.  Speech recognition in the right ear was reported 
as 92 percent.  This represented a hearing loss for VA 
purposes based on the speech recognition percentage.  

On VA audiometric evaluation in February 1998, pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 cycles per 
second (Hertz) on the right were 20, 15, 20, and 25 
respectively with an average of 20 decibels.  Speech 
recognition in the right ear was reported as 84 percent.  
This also represented a hearing loss for VA purposes based on 
the speech recognition percentage.

Following this Board's remand in October 1999, the veteran 
underwent a VA audiometric examination in May 2000.  That 
examiner reviewed the entire record and audiometric studies 
were conducted which showed a hearing loss on the left for 
which service connection was thereafter granted, but there 
was no demonstrated hearing loss for VA purposes with respect 
to the right ear.  On examination, pure tone thresholds at 
1,000, 2,000, 3,000, and 4,000 cycles per second (Hertz) on 
the right were 20, 16, 20, and 22 respectively with an 
average of 19 decibels.  Speech recognition score on the 
right using the Maryland CNC Test was reported as 96 percent.  
The findings on this examination met none of the criteria for 
VA hearing loss under 38 C.F.R. § 3.385.  

Criteria

In order to be entitled to service connection for disease or 
disability, the evidence must reflect that a chronic disease 
or disability was either incurred in or aggravated by 
military service.  Service connection may also be granted for 
sensorineural hearing loss, if such disease is manifested to 
a compensable degree within one year after the veteran is 
separated from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).  

Analysis

The record shows that there was no indication of any right 
ear hearing loss in service, on VA audiometric studies from 
1970 to 1997 or on VA examination in 2000.  VA examinations 
in 1997 and 1998 do show a right ear hearing loss based 
solely on the reported speech recognition scores at those 
times.  While there is contradictory evidence as to the 
presence of a current right ear hearing loss for VA purposes, 
there is no suggestion of record by competent medical 
authority that such right ear hearing loss, if present, is 
related to service on a direct or presumptive basis.  So even 
if it is assumed that the veteran now has a right ear hearing 
loss for VA purposes as indicated on the 1997 and 1998 
examinations, there is no sound medical evidence or opinion 
to relate such loss to his period of service that ended so 
many years ago.  In this regard, the Board again notes the 
absence of any indication of a right ear hearing loss in 
service or on VA audiometric studies between 1970 and 1997 
and the absence of any competent medical evidence or opinion 
to relate any presently existing right ear hearing loss to 
service.  

The Board would further note that there is no competent 
medical evidence or opinion to relate any existing right ear 
hearing loss to his now service-connected left ear hearing 
loss or any other service-connected disability.  The Board 
has considered the veteran's contentions with respect to the 
foregoing theories of entitlement, but note that as a layman, 
he is not competent to render such medical opinion as to 
etiology or relationship.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

Thus, after careful review of the record, the Board finds 
that a preponderance of the evidence in this case is against 
the veteran's claim for service connection for a right ear 
hearing loss.  


ORDER

Service connection for a hearing loss, right ear is denied.  


REMAND

As noted above, the record shows that the veteran has 
submitted a notice of disagreement from the November 2000 
rating decision which assigned an initial noncompensable 
rating for hearing loss in the left ear.  As a timely notice 
of disagreement has been filed, the Board's jurisdiction has 
been triggered and the issue must be REMANDED so that the RO 
can issue a statement of the case on the underlying claim.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should issue a statement of the 
case as to the issue of entitlement to an 
initial compensable rating for a left ear 
hearing loss.  The veteran should be 
apprised of his right to submit a 
substantive appeal and thereby have his 
claim reviewed by the Board.  The RO 
should allow the veteran and his 
accredited representative the requisite 
period of time for a response.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 



